Judge Robertson
delivered the opinion of the Court.
■ Thjs is a scire facias to revive a judgment at law. Several errors are assigned to the judgment for execution, which Cock’s administrator obtained. Bat there is only one which is deemed sufficient for the reversal of the judgment,
The scire facias represents one of Rowland’s heirs|to be an infant. There was no appearance, nor was a' guardian ad litem appointed for the infant. The judginent was by default. Jn this there was error.
And, therefore, the judgment is reversed, and .the cause remanded for proceedings conformable to this opinion. ’